 Case 19-10280-rlj7 Doc 10 Filed 06/04/20              Entered 06/04/20 14:46:56   Page 1 of 1



Harvey L. Morton
LAW OFFICES OF HARVEY L. MORTON
P.O. Box 10305
Lubbock, Texas 79408
TEL: (806) 762-0570
FAX: (806) 744-9759
TRUSTEE FOR BIG COUNTRY MOBILE FLEET SERVICES, INC.

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   ABILENE DIVISION

IN RE:                                             §
                                                   §
BIG COUNTRY MOBILE FLEET                           §    CASE NO. 19-10280-RLJ-7
SERVICES, LLC,                                     §
                                                   §
DEBTOR                                             §

                            REQUEST FOR CHANGE OF STATUS

TO THE CLERK OF THE BANKRUPTCY COURT:

         The above-styled case was noticed as:

                An asset case

                A no-asset case

           U    Status undetermined at this time

         Please change the status to:

           U    An asset case

                A no-asset case

                Status undetermined at this time

           U    Please set bar date

           U    Please notify creditors to file a Proof of Claim


DATE:       June 4, 2020

                                          /s/ Harvey L. Morton
                                        Harvey L. Morton, Trustee
